DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0059], reference number S219 is mentioned, but fails to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Uehara (US 2015/0204908).
In terms of claim 1, Uehara teaches a data generation device comprising a memory (see paragraphs [0033] and end of [0043]) configured to store executable instructions, and processing circuitry, or control unit (100), configured to execute the executable instructions to thereby realize an acquisition part configured to acquire measurement data (i.e. operation states, sequential guidance, note lengths, etc.) that correspond to measurement values, obtained in chronological order, or in a time series, corresponding to a behavior of a key or a member (i.e. pedal) coordinating with the key for each of a plurality of keys, and a data generation part configured to generate display data for displaying a screen (14, 14a) showing the measurement values corresponding to each of the plurality of keys along a time axis based on the acquired measurement data (see Figures 3A and 3B and paragraphs [0008]-[0012], [0024]-[0026], [0029], [0030], [0033], end of [0034], [0036], [0038], [0039], [0041], end of [0043], [0046]-[0048], [0050], [0053], [0056] and [0058]).
As for claim 2, Uehara again teaches generating display data showing the measurement values as recited in claim 1, wherein the measurement values are displayed in a plurality of belt-like regions corresponding to the plurality of keys, and further displaying a change of a measurement value by a positional change in a width direction, such as for example a note off change results in a zero width displayed and a change in key results in the display of another belt-like region in another positon along the width direction of the display (see Figures 3A and 3B).
As for claim 3, Uehara again teaches generating display data showing the measurement values as recited in claim 1, wherein the measurement values are displayed in a plurality of belt-like regions corresponding to the plurality of keys, and further displaying a change of a measurement value represented by a color change (see paragraphs [0056] and [0058]).
As for claim 4, , Uehara again teaches generating display data showing the measurement values as recited in claim 1, wherein the measurement values are displayed in a plurality of belt-like regions corresponding to the plurality of keys, and further displaying a change of a measurement value by an occupancy change in a width direction, such that a note off display will no longer occupy that position in the width direction, while a new note on display will occupy a different positon in the width direction (i.e. the amount of space occupied by the position of belt-like region due to a note on or off display instruction changes) (see Figures 3A and 3B).
As for claim 5, Uehara further specifies and displays a period from a key depression to a key release (i.e. note duration; key on and off) (see Figures 3A and 3B).
As for claim 6, Uehara shows the display of measurement values corresponding to the behavior of both the key and the member (pedal or damper) (see Figures 3A and 3B).
As for claim 8, Uehara teaches the acquisition of second measurement data, corresponding to measurement values of a pedal, damper, or second note/key, wherein the second measurement values are displayed along the time axis, wherein Uehara again teaches a change in value represented by a change in color (see Figures 3A and 3B, and paragraphs [0056] and [0058]).
In terms of claims 9-14 and 16, Uehara teaches the acquisition and display of measurement data and values as described above in claims 1-6 and 8, implemented by a program stored in ROM (see paragraph [0033]). (See discussion and references cited above).
In terms of claim 17 and 18, Uehara teaches similar elements as recited in claims 1, 3, 9 and 11, wherein an operator can be a key, pedal or damper (see discussion and references cited above).

Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Erol (8,907,195).
In terms of claim 1, Erol teaches a data generation device comprising a memory (see column 35, lines 15-16, column 37, line 62 – column 38, line 15, and claim 13) configured to store executable instructions and processing circuitry (see column 3, lines 50-64) configured to execute said instructions to thereby realize an acquisition part configured to acquire measurement data (i.e. training program or lesson, see column 
As for claim 2, Erol again teaches generating display data showing the measurement values as recited in claim 1, wherein the measurement values are displayed in a plurality of belt-like regions corresponding to the plurality of keys, and further displaying a change of a measurement value by a positional change in a width direction (i.e. end of note changes width to zero) (see Figures 3-9).
As for claim 3, Erol again teaches generating display data showing the measurement values as recited in claim 1, wherein the measurement values are displayed in a plurality of belt-like regions corresponding to the plurality of keys, and further displaying a change of a measurement value represented by a color change indicating match or accuracy (see column 20, lines 50-65 and column 25, lines 58-67).
As for claim 4, Erol again teaches generating display data showing the measurement values as recited in claim 1, wherein the measurement values are displayed in a plurality of belt-like regions corresponding to the plurality of keys, and further displaying a change of a measurement value by an occupancy change in a width direction, such that the occupancy of the bubble in a width direction is filled reflecting accuracy (see column 25, lines 61-67) 
As for claim 5, Erol further specifies and displays a period from a key depression to a key release (i.e. note duration; key on and off) (see Figures 3-9).
As for claim 7, Erol further teaches displaying a musical score and multiple positional instruction images (see Figures 3-9).
As for claim 8, Erol teaches acquiring second measurement data corresponding to second measurement values, either for a second note, a second lesson, etc., and displaying said second measurement values along the time axis, further allowing for a change in value to be represented by a change in color as discussed above (see references cited above).
In terms of claims 9-13, 15 and 16, Erol teaches the acquisition and display of measurement data and values as described above in claims 1-5, 7 and 8, implemented by a program stored in a non-transitory computer readable medium (see claim 13 of Erol). (See discussion and references cited above).
In terms of claim 17 and 18, Erol teaches similar elements as recited in claims 1, 3, 9 and 11 (see discussion and references cited above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patents to Hasebe (7,291,779) and Cook et al. (9,230,526), and the US patent application publication to Uehara (US 2005/0150362).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        02/08/2022